DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 24, 27, 38, 50-54, 63, 70, 81, 85 and 105-109 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (USPG Pub No. 2015/0077869) in view of Liu et al. (USP No. 8,031,414), hereinafter “Liu”.
Regarding claim 1, Meng discloses a system (10) (see Fig. 1A) comprising: a first laser (B1) that produces a first beam of light (see Fig. 1A, Paragraph 26); a second laser (B2) that produces a second beam of light (see Fig. 1A, Paragraph 26); a beam shaping component (14) that receives the first beam of light (B1) and the second beam of light (B2) from different angles of incidence and is configured to generate from the first beam of light and the second beam of light an output beam of light having a predetermined intensity profile along a horizontal axis (see Fig. 1A, Paragraphs 27, 28, 31), wherein the beam shaping component (14) consists of a single beam shaping lens (see Fig. 1A, Paragraphs 27, 28, 31); and a flow cell (20) configured to propagate a sample in a flow stream (Paragraph 30), wherein the beam shaping component (14) directs the output beam to the flow cell (20) (see Fig. 1A, Paragraph 30). Meng discloses the claimed invention except for receiving light at the same position from different angles. In the same field of endeavor, Liu discloses receiving light at the same position (16) from different angles (see Fig. 2a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng with receiving light at the same position from different angles of Liu for the purpose of suppressing diffraction (Col. 2, Lines 38-44).
Regarding claim 2, Meng and Liu teach the system set forth above for claim 1, Liu further discloses wherein the beam shaping component receives: the first beam of light and the second beam of light at the same position at a surface of the beam shaping component; or the first beam of light and the second beam of light at a same position within the beam shaping component (see Fig. 2a). It would have been obvious to one of ordinary skill to provide the system of Meng with the teachings of Liu for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 10, Meng further discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the horizontal axis (see Fig. 2B, Paragraph 31).
Regarding claim 11, Meng further discloses wherein the beam shaping component (14) is configured to generate an output beam of light having: a top hat intensity profile along the horizontal axis; or a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 24, Meng further discloses wherein the output beam of light comprises a Gaussian distribution along a vertical axis of the output laser beam (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 27, Meng discloses wherein the angle of incidence to the beam shaping component (14) of the first beam of light (B1) is different from the angle of incidence to the beam shaping component (14) of the second beam of light (B2) (see Fig. 1A). Meng and Liu disclose the claimed invention, but do not specify by 0.5 degrees or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng and Liu with by 0.5 degrees or more for the purpose of projecting a light of light by providing uniform intensity-distribution in one transverse axis of an elongated focal spot (Paragraph 28 of Meng).
Regarding claim 38, Meng further discloses wherein the output beam of light is configured to irradiate a spatial width that is from 90% to 99.9% of the flow stream along a horizontal axis (see Figs. 2A, 2B, Paragraph 31). 
Regarding claim 50, Meng further discloses wherein the generated output beams of light are configured to irradiate different position along the longitudinal axis of the flow stream (see Fig. 1A).
Regarding claim 51, Meng discloses wherein the output beams are separated from each other along the longitudinal axis of the flow stream (see Fig. 1A, Paragraphs 5, 40, 44). Meng and Liu disclose the claimed invention, but do not specify by 1 mm or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng and Liu with by 1 mm or more for the purpose of exciting multiple fluorophores (Paragraph 5 of Meng).
Regarding claim 52, Meng further discloses wherein the single beam shaping lens (14) is a Powell lens (Paragraph 28).
Regarding claim 53, Meng discloses a method comprising irradiating a sample (28) in a flow stream (20/22) with a first beam of light (B1) and a second beam of light (B2) through a beam shaping lens (14) that receives the first beam of light (B1) and the second beam of light (B2) from different angles of incidence (see Fig. 1A, Paragraph 30) and is configured to generate from the first beam of light and the second beam of light an output beam of light having a predetermined intensity profile along a horizontal axis (see Figs. 2A, 2B, Paragraph 31). Meng discloses the claimed invention except for receiving light at the same position from different angles. In the same field of endeavor, Liu discloses receiving light at the same position (16) from different angles (see Fig. 2a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the method of Meng with receiving light at the same position from different angles of Liu for the purpose of suppressing diffraction (Col. 2, Lines 38-44).
Regarding claim 54, Meng further discloses wherein the beam shaping lens (14) receives: the first beam of light (B1) and the second beam of light (B2) at the same position at a surface of the beam shaping lens (14); or the first beam of light and the second beam of light at a same position within the beam shaping component lens (see Fig. 1A).
Regarding claim 63, Meng further discloses wherein the beam shaping lens (14) is configured to generate an output beam of light having: a top hat intensity profile along the horizontal axis; or a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 70, Meng further discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the vertical axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 81, Meng further discloses comprising irradiating the flow stream through the beam shaping lens with a plurality of lasers, wherein the flow stream comprises a core stream and a laminating sheath stream and wherein an output beam of light is generated having an intensity profile that is substantially the same across from 90% to 99.9% of the core stream along a horizontal axis (see Figs. 1A-2B, Paragraph 31).
Regarding claim 85, Meng further discloses wherein the method comprises: generating a first output laser beam having a top hat intensity profile along a horizontal axis; and generating a second output laser beam having a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 105, Meng further discloses wherein the beam shaping lens (14) is a
Powell lens (Paragraph 28).
Regarding claim 106, Meng further discloses wherein the method further comprises
focusing the output beam of light onto the sample with a focusing lens (16) that receives the output beam of light from the beam shaping lens (14) and directs the output beam to the sample (28) (see Fig. 1A, Paragraphs 27, 29, 30).
Regarding claim 107, Meng further discloses wherein the focusing lens (16) receives
the output beam of light directly from the beam shaping lens (14) and directs the output beam
directly to the sample (28) (see Fig. 1A, Paragraphs 27, 29, 30).
Regarding claim 108, Meng further discloses wherein the system further comprises a
focusing lens (16) that receives the output beam of light from the beam shaping component (14) and directs the output beam to the flow cell (20) (see Fig. 1A, Paragraphs 27, 29, 30).
Regarding claim 109, Meng further discloses wherein the focusing lens (16) receives
the output beam of light directly from the beam shaping component (14) and directs the output
beam directly to the flow cell (20) (see Fig. 1A, Paragraphs 27, 29, 30).
Claims 5, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (USPG Pub No. 2015/0077869) in view of Liu (USP No. 8,031,414) as applied to claims 1 and 53 above, and further in view of Ueda et al. (USPG Pub No. 2019/0353890), hereinafter “Ueda”.
Regarding claim 5, Meng and Liu teach the system set forth above for claim 1, Liu further discloses the beam shaping component (10) (see Fig. 2a). Meng and Liu disclose the claimed invention except for wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light, wherein the mirror component comprises: a first mirror; and a second mirror positioned to propagate light from the first mirror to the component. In the same field of endeavor, Ueda discloses wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light (see Fig. 7), wherein the mirror component comprises: a first mirror (M); and a second mirror (F) positioned to propagate light from the first mirror to the component (L) (see Fig. 7, Paragraphs 102, 103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng and Liu with wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light, wherein the mirror component comprises: a first mirror; and a second mirror positioned to propagate light from the first mirror to the component of Ueda for the purpose of combining light sources to produce the desired wavelength (Paragraph 102).
Regarding claim 57, Meng and Liu disclose the claimed invention except for wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light. In the same field of endeavor, Ueda discloses wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light (see Fig. 7, Paragraphs 102, 103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the method of Meng and Liu with wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light of Ueda for the purpose of combining light sources to produce the desired wavelength (Paragraph 102).
Regarding claim 58, Meng, Liu and Ueda teach the system set forth above for claim 57, Liu further discloses the beam shaping component (10) (see Fig. 2a). In addition, Ueda further discloses wherein the mirror component comprises: a first mirror (M); and a second mirror (F) positioned to propagate light from the first mirror to the lens (L) (see Fig. 7, Paragraphs 102, 103). It would have been obvious to one of ordinary skill in the art to provide the method of Meng and Liu with the teachings of Ueda for at least the same reasons set forth above with respect to claim 57.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 10, 11, 24, 27, 38, 50-54, 57, 58, 63, 70, 81, 85 and 105-109 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Liu cures the deficiencies of Meng. Fig. 2a and Col. 5, Lines 16-33 of Liu disclose a beam shaping lens (10) wherein the convex front surface receives arbitrary input laser generated rays (26), the rays are then bent at different angles and focused at the same point (16). Therefore, the single lens beam shaper of Liu teaches receiving light at the same position from different angles as recited in the claims of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            12/2/2022